United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                      REVISED JANUARY 18, 2006
                   UNITED STATES COURT OF APPEALS             January 5, 2006
                            FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60933
                          Summary Calendar


            SIGFREDO ANTONIO GALLEGOS; IVETTE MITCHELLE
         HONORES-WALAQUEZ; JOSE ANTONIO GALLEGOS-HONORES,

                                                         Petitioners,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                           Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A75 346 184)
                            (A75 346 185)
                            (A75 346 186)



Before BARKSDALE, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sigfredo Antonio Gallegos, his wife, Ivette Mitchelle Honores-

Walaquez, and his son, Jose Antonio Gallegos-Honores, seek review

of the Board of Immigration Appeals’ (BIA) denial of their motion

to reconsider the denial of their motion to reopen their appeal.

The claim underlying their motion to reopen is for ineffective

assistance of counsel.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The   Gallegoses     claim   the       BIA   abused      its     discretion      in

determining   that,    because    they      failed      to    show    they    filed    a

grievance with the Texas Bar Association against their former

attorney, they did not meet the third prong of Matter of Lozada, 19

I. & N. Dec. 637, 639 (BIA 1988).           The Gallegoses contend they gave

a reasonable explanation for failing to state whether they filed a

grievance:    Rule 2.16 of the Texas Rules of Disciplinary Procedure

states the filing and pendency of a grievance against an attorney

is completely confidential and may not be disclosed to any person

or entity except by court order or if the respondent waives

confidentiality.      They also claim the BIA abused its discretion in

holding they failed to show prejudice resulting from their former

counsel’s failure to file a brief in their appeal to the BIA.

     The BIA’s denial of a motion to reconsider is reviewed for

abuse of discretion.     Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir.

2005) (motion to reconsider properly denied where petitioner “did

not identify a change in the law, a misapplication of the law, or

an aspect of the case that the BIA overlooked”).

      The Gallegoses did not satisfy their burden of proof before

the BIA to demonstrate a prima facie case that, had the brief been

filed, they would have been entitled to relief from deportation.

Miranda-Lores    v.    I.N.S.,    17 F.3d 84,    85    (5th    Cir.    1994).

Therefore, the BIA did not abuse its discretion by determining the

Gallegoses failed to show prejudice.              Goonsuwan v. Ashcroft, 252


                                        2
F.3d 383,   385   n.2   (5th   Cir.   2001)   (to   establish   ineffective

assistance of counsel, alien must demonstrate counsel’s performance

resulted in substantial prejudice).       Because the BIA did not abuse

its discretion in that determination, we need not decide whether

the BIA abused its discretion in determining the Gallegoses failed

to meet the third prong of Matter of Lozada.

                                                                 DENIED




                                      3